Title: To Thomas Jefferson from William Tatham, [before 26 August 1791]
From: Tatham, William
To: Jefferson, Thomas



Dear Sir
[Before 26 Aug. 1791]

I will make no appology for this intrusion on the first hours of your leisure; for you are no stranger to my zeal in the service of that Country, to whose prosperity you have devoted your own labours. It is therefore proper to consult You in what concerns the National wellfare; and certainly it is of great moment to bring speedily forward, the arrearages of Virginia on the score of its History; Geography; and common concerns.
I therefore take the liberty of inclosing to You the Titles of the several Works on which I am now preparing matter, as I have arrang’d them in the minutes and materials which I have collected together since I had the pleasure of seeing You. I will refer to them  in their order, and make such observations, or requests as occur. 1st. “The History of Virginia &c, in a large Quarto or Folio.”—This must be a Work of very considerable magnitude and will require abilities very far superior to mine, aided by public Countenance; and more than their luke warm inducements towards furnishing requisites from the several Quarters where Individuals are possess’d of Personal knowledge or manuscript Materials. I believe You have seen the Plan of my circular Letter of February 1790, whenever this has been answer’d, it has serv’d a good purpose, and some of the few returns which have come to hand are valuable. The Plan is well calculated to obtain the end of modern particulars: but fails in the distinction between an indifferent, and a spirited reccomendation from the Legislature.
I have to notice under this head that my necessary enquiries in pursuit of Geographical knowledge, lead me unavoidable into a Feild of Historical acquisition; and an intimate acquaintance with the several Reccords. Eighteen Months spent in such researches, necessarily furnishes a desultory collection of Minutes, and transcripts: these thro’ a carefull arrangement have produc’d the several Works specified in the list; and a System is now attended to by giving every Paper its proper file and entry in my office.
When we consider the imperfection of what is yet publish’d (taking Smith’s and Stith’s Histories to 1624, which is only the commencement of our Reccords: for those in the Land Office go no farther back than 1623.) when we find Beverlys History reaching only to 1710, and Keiths (Which I have not yet seen) no later than 1725 perhaps all of them imperfect: It wou’d be allmost criminal to omit some perpetuation of our observations, least some unforseen accident added to the destruction of Time, and havock of the late War, shou’d erradicate the remaining Vestiges of our Chronological essentials. But this kind of perpetuation will be much lighter Evidence to posterity, if it comes thro’ any but official hands: And hence I wou’d ask (tho’ perhaps I ought not, after the President has reccomended my own Plan;) whether it would not be better to put this Work, and the finishing of my large Map on a public footing? In this case I wou’d chearfully resign what is allready done on such terms as are reasonable; and appìy Myself under their direction and support to the execution of both which wou’d probably reach greater perfection, than is in the power of an individual to do otherwise.—Shou’d You however think this mode either improper, or impracticable, I cou’d wish an Able Partner in the historical part; such as Mr. Hazzard (to whom I have touch’d this subject) or some Gentleman  man whom you cou’d reccomend as a proper Person to finish the fair Copy for the Press: for the rough materials, and maps wou’d fall to my share; and the Lanscapes, Portraits and other drawings can be executed here; unless better Artists shou’d offer else where.
2d. “A Concise History of Virginia.”
This I purpose to compleat on my own Account, as my Minutes in the other Branches will need but little addition to furnish a pocket Volume.
3d. “The Traveller’s Guide thro’ the State of Virginia and Strangers Instructor in Common concerns.”
I am now engag’d on this (as I cannot proceed with the Maps till my Room is plaister’d and finish’d; and am oblig’d to use one at present, too small and dark to admit of my Materials in that undertaking). I flatter myself this will be an usefull Book, and that it will be mostly ready for publication by the meeting of the Assembly: possibly addittions may be made during their sitting, for which I shall have time by Candle light. A dificulty will then arrise as to the printing, and I am at a loss to know how this might be done in Philadelphia: for the presses here will be engag’d at that time; and even when they are at leisure are tedious; extravagant; and incorrect.
It will be my chief study to select usefull matter, and confine myself to simple Facts, wholy disengag’d from the Chimerical opinion of mere fancyfull Historians. The arrangements I have made are A Concise Sketch from the first discovery of Virga. to the present time.
A Short View of the present State Government with the Charters; Constitutions; Officers; Comissions; Oaths; duties &c. The same as to the Federal Departments within the District of Virginia.
A Compleat View of the several Counties, (includg. Kentuckie) each under their proper Head.
Common Concerns; Mercantile and Maritime concerns; and other matters under their proper Heads, with the Laws on each selected from our New Revisal on a plan something like Mercers abridgement.
The Roads and Stages thro’ the State, and as far as practicable thro the other States to the Southward and Westward.
Tables of Coins; Weights; Measures; Duties; Fees &c. &c. with a Collection of Treaties; Charters &c., an abridg’d collection of the Laws of Congress where they respect us: with such other desultory Matter as may from time to time occur.—I will be thankfull for any  light You may throw on these subjects either as to what may be improper or what may be addittionaly usefull; and shall be glad to know if I have your permission to extract from your Notes, in the way Mr. Mercer has done.
4th. “A Topographical Analysis of the United States of America &c.”
As I have allready sent a Copy of this to Genl. Knox (tho’ that will not be perfect till the addittions of the Returns I have lately receivd from Kentuckie &c. are added.) I suppose You have seen it. A Compleat Copy is now in Mr. Nicholsons hands; and as soon as he has printed it I shall furnish the Federal and State offices with Copies for public use. I take the liberty here of asking your Opinion, and the Attorney Generalls as it comes within his official province, whether the Law Authorizes entering the Copy for the United States by filing the Title when the first sheet (Virginia) which comprehends the Whole System is compleated? or whether the other States can only be enterd as they are respectively compleated. This is a matter in dispute between the Clerk of the Federal Court and myself; and I have taken care to compleat the entery for the Copy Right of Virginia, and to deposit the one for the United States subject to the Attorny Gls opinion, at the Clerk’s request.
My own opinion is that the Law contemplates three several objects, to wit a Security to those whose Works were in esse at the passing of the Act—“A priviledge to those who had been at the pains of searching foreign Countries for valuable Works, with intent to reprint them here” and “an inducement to litterary Invention amongst our own Citizens”—I comprehend the Analysis to be of the last Class; and that the compleat Invention entitles me to enter the Copy Right by a deposit of the Title &c.: for if the law is otherwise its purposes are easily defeated when a person supposing it to reward the multiplicity of Labour shall catch the Invention from a Sight of my Copy, or Minutes; and being possess’d of more Money and power than myself shall run away with the execution of 13/14ths. of my intention in spite of my endeavours; and notwithstanding my sacrifices to the object.
Lastly. On the subject of the Maps, The smaller one is that which You reccomended to me at Richmond; and is now nearly compleated as to the Virginia part notwithstanding the disapointments I have experienc’d among the members of Assembly who had promis’d me County Surveys; and the necessity of giving place to the Workmen engag’d on the Capitol: But as to the large map it will need pecuniary assistance from some Quarter.—The difficulties stated last Session  of Assembly, were various on this subject; Some thought the Work ought to be aided, but aided by Congress and not by the Individual State. Others objected to the Term Southern Division, as one calculated to favour a seperate confederacy and lastly a personal dislike on the part of Govr. Harrison; the narrow mindedness of the old Squire; and extreme prudence of John Clarke, with the Restlessness of the House after the disagreable News from General Harmars Troops, beat down all the oratory of Mr. Henry and Colo. Lee; and left me to shift as well as I coud.—I have persevered thus far without help: but as the meeting of the assembly is again approaching and it will most likely be out of my power to be in Philadelphia before that time, I know of no better way than to solicit your attention towards some mode of reccomending the Several Works to public Notice and aid of either Congress or the individual State. Your private opinions on this subject (if an official step is improper) may greatly influence the tone of the Legislature.
If any new Maps or Authorities occur to You I will thank You to suggest them. I reccolect a map of Albemarle said to be at Monticello, this woud be usefull to me: but I did not think it proper to ask it of Mr. Randolph without your permission. There are allso several maps which I find it difficult to command. Of these are Churchmans Map of the Peninsula between delaware and Chesapeak; Doctr. Williamsons draft of the Cession Lands; a manuscript of Gl. Seviers said to be left with Yourself or Gl. Knox; but the General writes me he does not remember to have seen it; (this contains the Ten[nessee] and Cherokie Country); Barkers Map of Kentuckie if it is publish’d; Colol. Morgan of the Jerseys promis’d to transmit me further new materials; several New Maps of the Fedl. Lands &c. over the Ohio. If all or any of these or others, are in Your power, I will thank You to lend them, and will promise to take the greatest care to return them in safety. Indeed there is such a difficulty in procuring Geographical materials; and so little care taken of those collected on public account that I have wish’d Your advice whether some plan cou’d not be adapted to our situation by constituting an Office here for the Southern department of the Geographer and obliging the respective County Surveyors to transmit the Surveys of their County as a duty in office, for I find these and many others which have necessarily been once fil’d in the Capitol are now entirely missing. I will particularize Mason and Dixons Line; Byrd and Dandridges; Fry and Jeffersons; Dolensons; Christian and Prestons; Campbells Cherokee Boundary; Thompsons Survey of the Inland Navigation of James River to the falls of Kanhawa &c.

These Instances (which must have cost the State some thousand Pounds) occurrd to me at the last Session of Assembly; and I prepar’d a Bill on this subject offering to do the Buisiness for Nothing while I stay here: but tho’ every one saw the necessity of some such arrangement as woud furnish this kind of information with certainty, yet the Creation of a New office was a Bugbear; and the generality seemd to think it ought to be task’d on the Clerk of Council as an addittional duty of his office which wou’d in my opinion put us in no better condition on this head.
I inclose a copy of the Census and Strength of Kentuckie, by which the Analysis sent Gl. Knox can be amended if he is not allready furnish’d with the same particulars.
I have to request Your information on the best mode of publishing in France such of my productions as You conceive usefull to Government; and on what plan such publication will be made advantageous to myself: for as I shall necessarily visit France for the Completion of my maps, it wou’d not be amiss to have money laid in there from Sales of the Analysis &c.
I have sent my Brother to Governor Blount on the Western Post and other Buisiness. Genl. Knox’s last dispatches under Cover to Nicholson were forwarded by Him. He is Authorized by Mr. Davis to make Contracts agreable to Your directions but I think he will not succeed on this Journey; I have made Some Estimates from my knowledge of both Routs, and their dependencies. I think a Capital of 1000£ will be necessary. The proportion of this that will be sunk in the Annual expenditures will risque too much for one Years contract only; and the two posts at least as far as Columbia will interfere because the Routs will then come within 4 miles and generally ten at Most. Woud it not be better that the post shou’d continue in one to Columbia running a two Horse Stage as far as Staunton and Lynchburgh, the last of which I understand has 14 Stores and some of the Merchants are anxious to encourage this but backwards otherwise. If Government wou’d give up these posts for three years, I think I cou’d bring about the following establishment.
From Richmond to Columbia
A Two Horse Stage once a Week.
The Same from Columbia to Lynchburgh and Staunton
From Lynchburgh to Bottetourt Court House a Single Horse and Mail once in Four Weeks.
From Bottetourt to Abingdon at Washington Court House, a Horse and Mail once a Month.

From Abingdon to Ross’s Iron Works and thence a tour thro Govr. Blounts Territory, a Single Horse and Mail Monthly
The Kentuckie Post being subject to Contingencies must pass the Wilderness thro different Roads; consequently Ross’s Iron Works near the Long Island will be the Western Office of this Rout.
The Rout From Staunton by Bath and Lewisburgh towards the Mouth of Kanhawa may be establishd on a Simular footing and during the fall Season a Stage may pass to the Springs.—I will consider this subject more fully and if any thing more Occurs shall take the liberty of mentioning it, as Mr. Davis seems to wish my assistance where the Country is known to me.
While I am on this subject, it occurs to me that I experience great difficulty from the postage of information &c. in Works that are of a public nature—wou’d it not be just and practicable to establish some mode of Franking those which concern my Works and confind thereto in strictness are of public concern. I am Dear Sir Yr. Obt. H. Servt.,

Wm. Tatham


P.S. I feel at a loss for the proper Address to Officers of the Federal Government—for the [Former Reverence] which we espouse warmly on our own principles seems to hold distinction in a dishonorable point of View.

